                                                     Case 2:17-cv-01964-JCM-BNW Document 128 Filed 03/24/20 Page 1 of 7



                                                 1    LYSSA S. ANDERSON
                                                      Nevada Bar No. 5781
                                                 2    RYAN W. DANIELS
                                                      Nevada Bar No. 13094
                                                 3    KAEMPFER CROWELL
                                                      1980 Festival Plaza Drive, Suite 650
                                                 4    Las Vegas, Nevada 89135
                                                      Telephone: (702) 792-7000
                                                 5    Fax:        (702) 796-7181
                                                      landerson@kcnvlaw.com
                                                 6    rdaniels@kcnvlaw.com

                                                 7    Attorneys for Defendants
                                                      Michael Rose, Jacqulyn Schumaker,
                                                 8    Cesar Esparza, Robert Burleson,
                                                      Neldon Barrowes, Kevin Kegley,
                                                 9    Jeanette Dillon and Linda Buchanan

                                                10                                           UNITED STATES DISTRICT COURT

                                                11                                               DISTRICT OF NEVADA

                                                12    JUSTIN L. TRIPP,                                      CASE NO.:   2:17-cv-01964-JCM-PAL

                                                13                             Plaintiff,
                                                      vs.                                                    DEFENDANTS’ MOTION TO EXTEND
                                                14                                                                   DISCOVERY
                                                      CLARK COUNTY, et al.
                                                15                                                                       (2nd Request)
                                                                               Defendants.
                                                16

                                                17

                                                18               Defendants Michael Rose, Jacqulyn Schumaker, Cesar Esparza, Robert Burleson, Neldon

                                                19    Barrowes, Jeanette Dillon and Linda Buchanan (“LVMPD Defendants”), hereby move for an

                                                20    Order extending the expert disclosure deadline only for an additional thirty (30) days. This

                                                21    Motion is based on Federal Rule of Civil Procedure 26, Local Rule 26-4, the pleadings and

                                                22    papers on file herein, the following memorandum of points and authorities and any such oral
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23    argument as may be set.
                           Suite 650




                                                24    ///


                                                      2523005_1.doc 6943.172
                                                                                                                                           Page 1 of 7
                                                     Case 2:17-cv-01964-JCM-BNW Document 128 Filed 03/24/20 Page 2 of 7



                                                 1                             MEMORANDUM OF POINTS AND AUTHORITIES

                                                 2    I.         PROCEDURAL HISTORY

                                                 3               Plaintiff Justin Tripp (“Plaintiff”) filed his First Amended Complaint (“FAC”) on January

                                                 4    7, 2019. [ECF No. 14]. Plaintiff is representing himself in proper person and is currently

                                                 5    incarcerated. Plaintiff alleges that during his arrest Las Vegas Metropolitan Police Department

                                                 6    (“LVMPD”) Officers used excessive force against him. Plaintiff also alleges that his rights were

                                                 7    violated by various Corrections Officers of Clark County Detention Center (“CCDC”) and that

                                                 8    he received inadequate medical care and treatment while he was a pre-trial detainee at CCDC.

                                                 9    Defendant Rose was served with the FAC on February 6, 2019. Rose filed an Answer on

                                                10    February 27, 2019. [ECF No. 27]. Defendants Esparza and Schumaker then filed their Answer

                                                11    on April 8, 2019. [ECF No. 50].

                                                12               Plaintiff filed a Motion to Appoint Counsel, [ECF No. 53], which LVMPD Defendants

                                                13    opposed. [ECF No. 56]. Plaintiff filed a Motion to Amend Complaint, [ECF No. 44], which

                                                14    LVMPD Defendants opposed. [ECF No. 47]. The LVMPD Defendants previously filed a

                                                15    Motion to Extend Discovery, [ECF No. 70], which Plaintiff opposed, [ECF no. 73]. Plaintiff

                                                16    filed a Motion to Substitute DOE Defendants which identified Defendants Robert Burleson,

                                                17    Neldon Barrowes, Kevin Kegley, Jeanette Dillon and Linda Buchanan. [ECF No. 75].

                                                18               On December 2, 2019 this Court issued an Order on the multiple Motions above. [ECF

                                                19    No. 110]. The Court granted Plaintiff’s Motion to Appoint Counsel and submitted this case to

                                                20    the Court’s Pro Bono Pilot Program. No Counsel has appeared for Plaintiff as of the date of

                                                21    filing this Motion. The Court denied Plaintiff’s Motion to Amend Complaint but did grant

                                                22    Plaintiff’s Motion to Substitute DOE Defendants and the newly named Defendants were served
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23    and filed their Answer on January 13, 2020, [ECF No. 119]. Finally, the Court granted the
                           Suite 650




                                                24    Motion to Extend with the following deadlines:


                                                      2523005_1.doc 6943.172
                                                                                                                                                Page 2 of 7
                                                     Case 2:17-cv-01964-JCM-BNW Document 128 Filed 03/24/20 Page 3 of 7



                                                 1               Close of Discovery:           May 30, 2020

                                                 2               Amend Pleadings:              March 1, 2020

                                                 3               Expert Disclosures:           March 31, 2020

                                                 4               Rebuttal Expert Disclosures: April 30, 2020

                                                 5               Dispositive Motions:          June 29, 2020

                                                 6               Interim Status Report:        March 31, 2020

                                                 7               Joint Pre-Trial Order:        July 29, 2020

                                                 8               Recently, Plaintiff filed a Motion to Extend the Deadline to Amend Pleadings. [ECF

                                                 9    Nos. 123 and 126]. NaphCare opposed the Motion and the LVMPD Defendants filed a Joinder

                                                10    to the Opposition. [ECF Nos. 124 and 125].

                                                11    II.        AN EXTENSION IS WARRANTED

                                                12               A brief extension of the current deadline to disclose expert reports is warranted. The five

                                                13    (5) new LVMPD Defendants (previously identified as DOEs) referenced above recently

                                                14    appeared in this matter.         All are Corrections Sergeants at Clark County Detention Center

                                                15    (“CCDC”). The LVMPD Defendants’ Corrections Expert requires some additional time to

                                                16    prepare his initial expert report due to the new issues specific to these Defendants and, more

                                                17    importantly, unanticipated delays associated with COVID19.               The LVMPD Defendants’

                                                18    Corrections Expert is the Chief of a Fire Department and has been inundated because of the

                                                19    pandemic.

                                                20               In addition, Nevada Governor Steve Sisolak ordered that all non-essential businesses in

                                                21    the State of Nevada be closed for the next thirty (30) days due to the worldwide pandemic and

                                                22    spread of COVID19. While Kaempfer Crowell, Counsel for the LVMPD Defendants continues
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23    to operate during this state wide shutdown, most attorneys and support staff are working
                           Suite 650




                                                24    ///


                                                      2523005_1.doc 6943.172
                                                                                                                                                  Page 3 of 7
                                                     Case 2:17-cv-01964-JCM-BNW Document 128 Filed 03/24/20 Page 4 of 7



                                                 1    remotely and all in-person meetings and depositions have been postponed to comply with the

                                                 2    CDC’s recommendations for social distancing.

                                                 3               LVMPD Defendants recognize that this request is not being made within twenty-one (21)

                                                 4    days of the current expert disclosure deadline, March 31, 2020 pursuant to LR 26-4; however

                                                 5    LVMPD Defendants submit that good cause and excusable neglect exists.

                                                 6               LR 26-4 states in relevant part:

                                                 7               A motion or stipulation to extend a deadline set forth in a discovery plan must be
                                                                 received by the court no later than 21 days before the expiration of the subject
                                                 8               deadline. A request made within 21 days of the subject deadline must be
                                                                 supported by a showing of good cause. A request made after the expiration of the
                                                 9               subject deadline will not be granted unless the movant also demonstrates that the
                                                                 failure to act was the result of excusable neglect.
                                                10

                                                11               In evaluating excusable neglect, the court considers the following factors: (1) the reason

                                                12    for the delay and whether it was in the reasonable control of the moving party, (2) whether the

                                                13    moving party acted in good faith, (3) the length of the delay and its potential impact on the

                                                14    proceedings, and (4) the danger of prejudice to the nonmoving party. See Pioneer Inv. Servs. Co.

                                                15    v. Brunswick Assocs., 507 U.S. 380, 395 S. Ct. 1489, 123 L.Ed.2d 74 (1993).

                                                16               As stated, the five (5) newly named LVMPD Defendants recently appeared in this case.

                                                17    The LVMPD Defendants’ Corrections Expert was working diligently to address the issues

                                                18    associated with these new Defendants in his report but has recently advised that additional time

                                                19    is needed to prepare the report. The additional time is necessary due to COVID19 related

                                                20    complications. As the Court is aware, the COVID19 pandemic issues, related shut down of

                                                21    businesses, and required social distancing began only a short time ago. The issues continue to

                                                22    evolve in our community and across the world. In short, the LVMPD Defendants did not know
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23    twenty-one (21) days ago that an extension of the expert disclosure deadline would be necessary.
                           Suite 650




                                                24    ///


                                                      2523005_1.doc 6943.172
                                                                                                                                                 Page 4 of 7
                                                     Case 2:17-cv-01964-JCM-BNW Document 128 Filed 03/24/20 Page 5 of 7



                                                 1               A.            DISCOVERY.

                                                 2                             1.    Discovery Completed To Date.

                                                 3               The LVMPD Defendants, NaphCare and Plaintiff have provided their initial Rule 26

                                                 4    Disclosures.              The LVMPD Defendants have provided six (6) additional supplemental

                                                 5    disclosures.

                                                 6               The LVMPD Defendants have responded to two sets of Requests for Production of

                                                 7    Documents and Interrogatories from Plaintiff and one set of Requests for Admissions. The

                                                 8    LVMPD Defendants served two sets of Requests for Production of Documents and

                                                 9    Interrogatories on Plaintiff. Plaintiff has responded to one set of Requests of Production of

                                                10    Documents. However, the remaining discovery responses are outstanding and Plaintiff has not

                                                11    responded even after LVMPD Defendants requested Plaintiff do so. Plaintiff and NaphCare also

                                                12    exchanged and responded to written discovery.

                                                13               Finally, the LVMPD Defendants have served various third-party subpoenas.       The

                                                14    responses received have been provided. However, one third-party has not responded despite

                                                15    demands and the LVMPD Defendants anticipate they will need to file a Motion to Compel.

                                                16                             2.    Discovery to Be Completed.

                                                17               The LVMPD Defendants are currently preparing Requests for Admissions to Plaintiff.

                                                18    As stated above, it is likely that the LVMPD Defendants will be filing a Motion to Compel

                                                19    against a third-party for failing to comply with a Subpoena. The LVMPD Defendants and

                                                20    NaphCare will take Plaintiff’s deposition.

                                                21                             3.    Reasons Why Discovery is Incomplete.

                                                22               The LVMPD Defendants have been diligent in completing discovery, however, there
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23    have been some delays and because of the rapid onset of COVID-19, a brief extension of the
                           Suite 650




                                                24    current expert disclosure deadline is necessary.


                                                      2523005_1.doc 6943.172
                                                                                                                                          Page 5 of 7
                                                     Case 2:17-cv-01964-JCM-BNW Document 128 Filed 03/24/20 Page 6 of 7



                                                 1                             4.   Proposed Dates.

                                                 2               LVMPD Defendants request that the Scheduling Order be amended to reflect the

                                                 3    following:1

                                                 4        Activity                           Current Date                          Proposed Date

                                                 5        Discovery Cut-Off                  May 30, 2020                          May 30, 2020
                                                          Expert Disclosures                 March 31, 2020                        April 30, 2020
                                                 6
                                                          Rebuttal Expert Disclosures        April 30, 2020                        May 30, 2020
                                                 7
                                                          Dispositive Motions                June 29, 2020                         June 29, 2020
                                                 8        Proposed Joint Pretrial Order      July 29, 2020                         July 29, 2020

                                                 9        Interim Status Report              March 31, 2020                        March 31, 2020

                                                10    III.       CONCLUSION

                                                11               LVMPD Defendants are not attempting to delay the conclusion of this matter by way of

                                                12    trial or otherwise; rather they are requesting an extension to allow their corrections expert the

                                                13    time needed to complete his expert report. Based upon the foregoing, the LVMPD Defendants

                                                14    respectfully request that the Court enter a new Scheduling Order with the dates requested herein.

                                                15               DATED this 24th day of March, 2020.

                                                16                                                     KAEMPFER CROWELL

                                                17
                                                                                                       By: /s/ Lyssa S. Anderson
                                                18                                                         LYSSA S. ANDERSON (Nevada Bar No. 5781)
                                                                                                           RYAN W. DANIELS (Nevada Bar No. 13094)
                                                19                                                         1980 Festival Plaza Drive, Suite 650
                                                                                                           Las Vegas, Nevada 89135
                                                20
                                                                                                             Attorneys for Defendants
                                                21                                                           Michael Rose, Jacqulyn Schumaker
                                                                                                             and Cesar Esparza
                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23
                           Suite 650




                                                      1
                                                        LVMPD Defendants are requesting a thirty (30) day extension of the expert disclosure and corresponding rebuttal
                                                24    expert disclosure deadlines only.



                                                      2523005_1.doc 6943.172
                                                                                                                                                           Page 6 of 7
                                                     Case 2:17-cv-01964-JCM-BNW Document 128 Filed 03/24/20 Page 7 of 7
                                                      IT IS ORDERED that ECF No. 128 is
                                                      GRANTED under LR 7-2(d).

                                                 1      IT IS SOIT IS SO ORDERED.
                                                                 ORDERED

                                                 2             April 02,this
                                                        DATED:DATED      2020_____ day of ___________, 2020.

                                                 3

                                                 4      __________________________________________________
                                                        BRENDA WEKSLER                          UNITED STATES DISTRICT COURT JUDGE
                                                        UNITED STATES MAGISTRATE JUDGE
                                                 5
                                                                                       CERTIFICATE OF SERVICE
                                                 6
                                                                 I certify that I am an employee of KAEMPFER CROWELL, and that on the date below, I
                                                 7
                                                      caused the foregoing DEFENDANTS’ MOTION TO EXTEND DISCOVERY (2nd Request)
                                                 8
                                                      to be served via CM/ECF and/or First Class Mail (where indicated) addressed to the following:
                                                 9
                                                       Justin Tripp, #40730-086                         Chad C. Couchot
                                                10     Nevada Southern Detention Center                 SCHUERING ZIMMERMAN & DOYLE
                                                       2190 East Mesquite Avenue                        400 University Avenue
                                                11     Pahrump, Nevada 89060                            Sacramento, California 95825-6502
                                                                                                        (916) 567-0400
                                                12     Plaintiff, Pro Se                                Fax: 568-0400
                                                       (Via U.S., First Class Mail)                     Email: calendar@szs.com
                                                13
                                                       Paul Cardinale                                   Kim Mandelbaum
                                                14     LAAURIA TOKUNAGA GAATES & LINN,                  MANDELBAUM ELLERTON & ASSOC.
                                                       LLP.                                             2012 Hamilton Lane
                                                15     601 South Seventh Street                         Las Vegas, Nevada 89106
                                                       Las Vegas, NV 89101                              (702) 367-1234
                                                16     (702) 387-8633                                   Email: filing@memlaw.net
                                                       Email: pcardinale@ltglaw.net
                                                17                                                      Attorneys for Defendants NaphCare, Inc.
                                                       Attorneys for Defendants NaphCare, Inc.          Harry Duran, M.D., Eric Lopez, P.A. and
                                                18     Harry Duran, M.D., Eric Lopez, P.A. and          Rachel Rudd
                                                       Rachel Rudd
                                                19
                                                                 DATED this 24th day of March, 2020.
                                                20

                                                21                                                  /s/ Bonnie Jacobs
                                                                                                   an employee of Kaempfer Crowell
                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23
                           Suite 650




                                                24


                                                      2523005_1.doc 6943.172
                                                                                                                                           Page 7 of 7
